1
2                                                                                  JS-6
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 GEMCAP LENDING I, LLC,                          Case No. 2:13-cv-05504-SVW-MAN
12                Plaintiff,                       JUDGMENT IN FAVOR OF
                                                   PLAINTIFF GEMCAP LENDING I,
13          v.                                     LLC AGAINST DEFENDANT R.
                                                   JOHN TAYLOR a/k/a RAY
14 CROP USA INSURANCE AGENCY,                      JOHNSON TAYLOR a/k/a R.
   INC., et al.                                    JOHNSON TAYLOR a/k/a
15                                                 RAYMOND TAYLOR
                Defendants.
16
17
           IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Judgment
18
     is entered in favor of GemCap and against Defendant Taylor in the sum of
19
     TWELVE MILLION ONE HUNDRED TWENTY SIX THOUSAND FIVE
20
     HUNDRED EIGHTY FOUR DOLLARS AND SIXTY-ONE CENTS
21
     ($12,126,584.61), plus interest accruing from September 15, 2014 to the present at
22
     the federal statutory rate.
23
24
     Dated: May 25, 2021
25
26
                                              UNITED STATES DISTRICT JUDGE
27
28
                                               1
                 [PROPOSED] JUDGMENT IN FAVOR OF PLAINTIFF GEMCAP LENDING I, LLC
